             Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 1 of 10



Steven M. Lucks
Zachary W. Silverman
FISHKIN LUCKS LLP
277 Broadway, Suite 408
New York, NY 10007
Tel: 646.755.9200
Fax: 973.679.4435
slucks@fishkinlucks.com
zsilverman@fishkinlucks.com

David B. Rosemberg
(pro hac vice motion to be filed)
ROSEMBERG LAW
20200 W. Dixie Hwy., Suite 602
Aventura, FL 33180
Tel: 305.602.2008
Fax: 305.602.0225
david@rosemberglaw.com

Attorneys for Plaintiffs

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


  FRANCOIS DENIMAL, MICHELLE               Civil Action No.:
  DENIMAL, RIAD CHOWDHURY,
  GAVIN FOH, JOHN FRIEDMAN,
  RAQUETTE VIEW LIMITED, a
  foreign corporation, and JAILINELI       COMPLAINT AND
  LIMITED, a foreign corporation,          DEMAND FOR JURY TRIAL

                Plaintiffs,

  vs.

  PRODIGY NETWORK, LLC, a
  Delaware limited liability company,
  and 1234 W. RANDOLPH NEWCO,
  INC., a Delaware corporation,

                 Defendants.




00071105.1
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 2 of 10




         Plaintiffs Francois Denimal, Michelle Denimal, Riad Chowdhury, Gavin Foh, John

Friedman, Raquette View Limited, and Jailineli Limited (together “Plaintiffs”), by and through

their undersigned counsel, file this Complaint against defendants Prodigy Networks, LLC and

1234 W Randolph NewCo, Inc. (together “Defendants”), and allege:

                                      NATURE OF ACTION

         1.     This action is brought to recover damages arising out of Defendants’ breach of their

agreements with Plaintiffs, as detailed herein.

                                             PARTIES

         2.     Plaintiff, Francois Denimal is a citizen and resident of Singapore.

         3.     Plaintiff, Michelle Denimal f/k/a Michelle Howard is a citizen and resident of

Singapore.

         4.     Plaintiff, Riad Chowdhury is a citizen and resident of Singapore.

         5.     Plaintiff, Gavin Foh is a citizen and resident of Singapore.

         6.     Plaintiff, John Friedman is a citizen and resident of Singapore.

         7.     Plaintiff, Raquette View Limited is a foreign corporation organized and existing

under the laws of The Bahamas, with its principal place of business in The Bahamas.

         8.     Plaintiff, Jailineli Limited is a foreign corporation organized and existing under the

laws of the British Virgin Islands, with its principal place of business in the British Virgin Islands.

         9.     Defendant 1234 W Randolph NewCo, Inc. (“NewCo”) is a Delaware corporation

with its principal place of business in New York.

         10.    Defendant Prodigy Network, LLC (“Prodigy Network”) is a Delaware limited

liability company. Upon information and belief, none of Prodigy Network’s members is a citizen

of Singapore, the British Virgin Islands or The Bahamas.

00071105.1                                        2
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 3 of 10



                                 JURISDICTION AND VENUE

         11.    This Court has subject matter jurisdiction over the parties and over the subject

matter of this action pursuant to 28 U.S.C. § 1332(a)(2) because the action is between citizens of

different states and the matter in controversy exceeds $75,000.

         12.    This Court has personal jurisdiction and venue in this Court is proper pursuant to

Section XI of the applicable Subscription Agreements, which provide, in relevant part:

         This Subscription Agreement shall be governed by the laws of the State of New
         York. Each party irrevocably agrees to submit to the exclusive jurisdiction of the
         state and federal courts situation in New York City, New York over any claim
         arising under or in connection with this Subscription Agreement.

         13.    Venue is also proper pursuant to 28 U.S.C. § 1391 because Defendants maintain

their principal place of business, and a substantial part of the events giving rise to the claim

occurred, in the Southern District of New York.

                                  FACTUAL ALLEGATIONS

         14.    Prodigy Network is engaged in providing real estate investment opportunities to

clients from around the world; it operates a number of its real estate investments through its various

subsidiaries and affiliates.

         15.    Beginning in May 2018, Prodigy Network’s sales agents provided Plaintiffs, some

of whom were existing investors in other Prodigy-led projects, with an opportunity to invest in a

$55M equity offering led by Prodigy Network, in partnership with New York-based DDG Partners

and Chicago-based Marc Realty, to acquire and develop a former dairy supply industrial facility

located at 1234 W. Randolph in Chicago, Illinois and ultimately convert it into a large hotel,

branded and operated by The Standard Hotel (the “Project”).

         16.    Investment interests in the Project were sold pursuant to an Amended and Restated

Confidential Private Offering Memorandum of Prodigy Shorewood Master REP Fund, LLC;

00071105.1                                        3
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 4 of 10



Prodigy Shorewood Domestic Feeder REP Fund, LLC; NewCo; and Prodigy Shorewood New

York REP Fund, LP (collectively, the “Fund”) dated July 15, 2016, and a Supplement to the

Offering Memorandum dated June 1, 2018 (collectively, the “Offering Memorandum”).

         17.     Defendant NewCo was formed by Prodigy Network, the investment manager of

NewCo, as a vehicle to allow foreign investors such as Plaintiffs to invest in the Project. Investors

in NewCo would make an equity investment and a loan to NewCo, and NewCo would then

contribute the proceeds of the equity investment and loan to the capital of the 1234 W Randolph

Master Series of the Prodigy Shorewood Master REP Fund, LLC, in exchange for interests in such

master series.

         18.     To entice investors to participate in the Project, Prodigy Network offered initial

equity investors such as Plaintiffs the opportunity to invest with a voluntary redemption option.

An initial equity investor could redeem his, her, or its investment plus 18% interest after 12-months

simply by providing Prodigy Network with a 90-day written redemption notice.

         19.     The Offering Memorandum provided, in pertinent part, regarding Voluntary

Redemptions:

                 Certain investors will be given the option to redeem at the
                 Redemption Price (as defined below) as indicated in their
                 Subscription Agreement; provided, however, that no such option to
                 redeem at the Redemption Price will be permitted prior to the date
                 that is 12 months after the date that their subscription has been
                 accepted by the Administrator or the Investment Manager (the
                 “Voluntary Redemption Start Date”), and provided, further, that
                 no such investor will be permitted to exercise such redemption
                 option at the Redemption Price after the date that is 16 months after
                 the Voluntary Redemption Start Date. Any notice in respect of any
                 such redemption must be made in writing at least three months prior
                 to any applicable redemption date.

                 “Redemption Price” means, with respect to any Domestic Interest,
                 Offshore Interest or NewCo Class B Common Stock and NewCo
                 Loan held by an Investor that is being redeemed, an amount equal

00071105.1                                        4
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 5 of 10



                to the difference of (a) the sum of (x) capital contributions made by
                such investor in connection with such Domestic Interest, Offshore
                Interest or NewCo Class B Common Stock and NewCo Loan, as
                applicable, plus (y) an amount equal to an 18% pre-tax annual
                compounded return, or such other amount as indicated in the
                Subscriber’s Subscription Agreement to the extent the amount is
                different (from the date of such capital contributions), on such
                capital contributions less (b) all amounts previously paid or
                otherwise distributed to such investor by the 1234 W Randolph
                Domestic Feeder Series, the 1234 W Randolph Offshore Feeder
                Series or NewCo in connection with such Domestic Interest,
                Offshore Interest or NewCo Class B Common Stock and NewCo
                Loan.

         20.    In order to make an investment, investors were required to execute a Subscription

Agreement, which incorporated by reference, the terms of the Offering Memorandum.

         21.    On or about June 3, 2018, Plaintiff Francois Denimal executed a Subscription

Agreement to purchase NewCo Class B Common Stock in the amount of $62,500, and to make a

loan to NewCo in the amount of $187,500.         Mr. Denimal’s subscription included a voluntary

redemption option.

         22.    On or about June 4, 2018, Plaintiff Riad Chowdhury executed a Subscription

Agreement to purchase NewCo Class B Common Stock in the amount of $62,500, and to make a

loan to NewCo in the amount of $187,500. Mr. Chowdhury’s subscription included a voluntary

redemption option.

         23.    On or about June 4, 2018, Plaintiff Gavin Foh executed a Subscription Agreement

to purchase NewCo Class B Common Stock in the amount of $25,000, and to make a loan to

NewCo. in the amount of $75,000. Mr. Foh’s subscription included a voluntary redemption option.

         24.    On or about June 6, 2018, Plaintiff Jailineli Ltd. executed a Subscription Agreement

to purchase Newco Class B Common Stock in the amount of $75,000, and to make a loan to




00071105.1                                       5
                Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 6 of 10



NewCo. in the amount of $225,000. Jailineli Ltd.’s subscription included a voluntary redemption

option.

          25.    On or about June 7, 2018, Plaintiff Michelle Denimal executed a Subscription

Agreement to purchase Newco Class B Common Stock in the amount of $50,000, and to make a

loan to NewCo. in the amount of $150,000.        Ms. Denimal’s subscription included a voluntary

redemption option.

          26.    On or about June 7, 2018, Plaintiff John Friedman executed a Subscription

Agreement to purchase NewCo Class B Common Stock in the amount of $25,000, and to make a

loan to NewCo. in the amount of $75,000. Mr. Friedman’s subscription included a voluntary

redemption option.

          27.    On or about June 14, 2018, Plaintiff Raquette View Ltd. executed a Subscription

Agreement to purchase NewCo Class B Common Stock in the amount of $125,000, and to make

a loan to NewCo. in the amount of $375,000. Raquette View Ltd.’s subscription included a

voluntary redemption option.1

          28.    After making their respective investments, Plaintiffs learned that Prodigy Network

was experiencing difficulties in meeting its financial obligations relating to the Project as well as

other projects under its control, due to alleged mismanagement and other questionable business

practices.

          29.    In May 2019, Plaintiffs learned that Prodigy Network’s former Chief Operating

Officer, Vincent Mikolay, had filed a lawsuit against Prodigy Network and its manager, Rodrigo

Nino, for defaulting on the payment of a redemption request for units issued by Prodigy Network.


1
  Other than the respective amount of investment, terms of the Subscription Agreement, including
the Offering Memorandum, executed by each of the Plaintiffs are identical.


00071105.1                                       6
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 7 of 10



In that action, Mr. Mikolay alleged that Prodigy Network was experiencing cash difficulties as a

result of “Rodrigo Nino’s poor management and irresponsible financial practices.” Mr. Mikolay

further alleged that Prodigy Network and Mr. Nino are the alter egos of one another because

corporate formalities were not observed and because Prodigy’s profits were utilized to fund Mr.

Nino’s personal expenses and distributions.

         30.    In June 2019, Prodigy Network, through an affiliate, suspended bi-annual preferred

return payments to investors, including to several Plaintiffs, in a project relating to a property

located at 17 John Street in Manhattan, New York. According to a statement issued by Prodigy

Network, the New York property was operating below the original performance projections and,

as a result, Prodigy Network had to contribute $2 million towards working capital, manager loans,

and withholding collection of asset management fees, to cover current and future debt obligations

relating to that project.2

         31.    On June 25, 2019, Riad Chowdhury timely submitted to Prodigy Network and to

NESF a written demand to redeem his full equity investment and loan in NewCo.                    Mr.

Chowdhury’s redemption demand entitled him to unconditionally receive the return of his full

capital contribution ($250,000) plus a 18% pre-tax annual compounded return; however, to date,

Prodigy has failed to make the payment due to Mr. Chowdhury.

         32.    On June 27, 2019, Gavin Foh timely submitted to Prodigy Network and to NESF a

written demand to redeem his full equity investment and loan in NewCo. Mr. Foh’s redemption

demand entitles him to unconditionally receive the return of his full capital contribution ($100,000)




2
 Plaintiff are further informed that many of Prodigy Network’s business units in 2018 and 2019
significantly underperformed against their budgets due to potential mismanagement.
00071105.1                                       7
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 8 of 10



plus a 18% pre-tax annual compounded return; however, to date, Prodigy has failed to make the

payment due to Mr. Foh.

         33.    On June 27, 2019, Jailineli Ltd. timely submitted to Prodigy Network and to NESF

a written demand to redeem its full equity investment and loan in NewCo. Jailineli Ltd.’s

redemption demand entitles it to unconditionally receive the return of its full capital contribution

($300,000) plus a 18% pre-tax annual compounded return; however, to date, Prodigy has failed to

make the payment due to Jailineli Ltd.

         34.    On June 27, 2019, Michelle Denimal timely submitted to Prodigy Network and to

NESF a written demand to redeem her full equity investment and loan in NewCo. Ms. Denimal’s

redemption demand entitles her to unconditionally receive the return of her full capital contribution

($200,000) plus a 18% pre-tax annual compounded return; however, to date, Prodigy has failed to

make the payment due to Ms. Denimal.

         35.    On June 30, 2019, Francois Denimal timely submitted to Prodigy Network and to

NESF a written demand to redeem his full equity investment and loan in NewCo. Mr. Denimal’s

redemption demand entitles him to unconditionally receive the return of his full capital

contribution ($250,000) plus a 18% pre-tax annual compounded return; however, to date, Prodigy

has failed to make the payment due to Mr. Denimal.

         36.    On July 19, 2019, John Friedman timely submitted to Prodigy Network and to

NESF a written demand to redeem his full equity investment and loan in NewCo. Mr. Friedman’s

redemption demand entitles him to unconditionally receive the return of his full capital

contribution ($200,000) plus a 18% pre-tax annual compounded return; however, to date, Prodigy

has failed to make the payment due to Mr. Friedman.




00071105.1                                       8
                Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 9 of 10



         37.     On August 13, 2019, Plaintiff Raquette View Ltd. timely submitted to Prodigy

Network and to NESF a written demand to redeem its full equity investment and loan in NewCo.

Raquette View Ltd.’s redemption demand entitles it to unconditionally receive the return of its full

capital contribution ($500,000) plus 18% pre-tax annual compounded return.

         38.     In a meeting with investors on August 20, 2019, Rodrigo Nino informed investors

that the Fund did not have sufficient capital to meet financial obligations relating to the Project,

including payment of the pending investor redemptions requests.

         39.     According to NES Financial (the Fund’s administrator), the Fund’s cash balance as

of August 21, 2019 was only $8,748,700.79—significantly less than the $13,778,620 in capital

contributions that was initially raised by the Defendants—and well below the $10M needed to

purchase the land (as represented in the Offering Memorandum).

         40.     According to NES Financial, by December 19, 2019, the Fund’s cash balance had

quickly decreased by $539,677.81, leaving a balance in the amount of $8,209,022.98.

         41.     Upon information and belief, Prodigy Network’s insolvency is imminent and it is

alleged that Defendants have utilized Plaintiffs’ investments for purposes other than those relating

to the Project in violation of the terms of the Offering Memorandum.

                             COUNT I – BREACH OF CONTRACT

         42.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 41 as if fully set

forth herein.

         43.     Plaintiffs entered into valid and binding contracts with Defendants, whereby

Plaintiffs were entitled to receive their respective initial investment plus a 18% pre-tax annual

compounded return from the Fund.




00071105.1                                         9
               Case 1:20-cv-00968 Document 1 Filed 02/05/20 Page 10 of 10



         44.     Plaintiffs sent timely redemption demands to Defendants; however, Defendants

have failed to honor Plaintiffs’ redemption demands.

         45.     Plaintiffs have been damaged by Defendants’ breach of contract.

         WHEREFORE, Plaintiff, Francois Denimal, Michelle Denimal, Riad Chowdhury, Gavin

Foh, John Friedman, Raquette View Limited, and Jailineli Limited seek judgment in their favor

and against Defendants Prodigy Network, LLC and 1234 W Randolph NewCo, Inc. for damages

in an amount to be determined at trial.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs request a trial
by jury in this matter.
Dated: New York, NY
       February 5, 2020


                                               By: /s/ Steven M. Lucks
                                               Steven M. Lucks
                                               Zachary W. Silverman
                                               FISHKIN LUCKS LLP
                                               277 Broadway, Suite 408
                                               New York, NY 10007
                                               Tel: 646.755.9200
                                               Fax: 973.679.4435
                                               slucks@fishkinlucks.com
                                               zsilverman@fishkinlucks.com

                                                       -and-

                                               By: /s/ David B. Rosemberg
                                               David B. Rosemberg
                                               (pro hac vice motion to be filed)
                                               ROSEMBERG LAW
                                               20200 W. Dixie Hwy., Suite 602
                                               Aventura, Florida 33180
                                               Tel: 305.602.2008
                                               Fax: 305.602.0225
                                               david@rosemberglaw.com


00071105.1                                        10
